PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/656,301
Filing Date: 17 Oct 2019
Appellant(s): ROSENBERG et al.



__________________
Matthew Frontz
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed December 16, 2020 and the Supplemental Appeal Brief filed January 19, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments and allegations filed in the Appeal Brief and geared towards the 35 U.S.C. §101 rejection have been fully considered but they are not persuasive.

Examiner acknowledges the Appellants remarks, comments, and amendments regarding the originally asserted 35 U.S.C. 101 Claim Rejections, however, the rejection is maintained.

Appellant first remarks that “Examiner does not appear to have accorded the instant claims the consideration they are due.” Examiner respectfully disagrees.
Examiner gave the claims the full consideration as a whole when rejecting the claims under 35 USC §101.  As required by the MPEP, the 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, and materials presented at the USPTO website, the Examiner analyzed and gave proper reasoning and explanations for the rejection under step 2A (Prongs 1 and 2) and Step 2B.  The requirements were met throughout prosecution.  Appellant’s remarks on the matter are mere allegations (mostly unsubstantiated) and are just a matter of Appellant’s own opinions (and clearly not on the merits of the claims).  The Examiner has further discusses Appellant’s arguments 
Appellant argues that “the instant claims recite technical steps that are operative to improve the functioning of the computer technology,” that “instant claims do not involve purely mathematical concepts, and even if they did, the claims would still not rise to the level of “reciting” purely mathematical concepts as is required for classification as an abstract idea,” and that “instant claims are not directed to an idea reasonably categorized as a mental process or organizing human activity.”   Examiner respectfully disagrees.  Appellant’s claims do not overcome the 35 USC §101 rejection.
The claims state receiving information related to sales of products and the uses mathematical models (which are mathematical equations and concepts) to find a solution so that the products are not out of stock (managing inventory, etc.). The claimed concept states calculating a plurality coefficients for a demand model (mathematical model), using purely mathematical steps. Then generating the mathematical demand model and using the model to determine quantities (mathematical step). The steps of “generating a truncated Poisson distribution for the incomplete sales history data by conditioning a Poisson distribution on positive unit sales; calculating, based on the truncated Poisson distribution, a combined likelihood function for the elapsed sales data for the plurality of product-store combinations contained within the incomplete sales history data; for a demand model coefficient vector V, the coefficient vector V comprising a plurality of demand model parameters; generating a derivative vector D for the combined likelihood function and the plurality of demand model parameters; and based on the derivative vector D, calculating a Hessian matrix H for the derivative vector D with respect to the demand model coefficient vector V; recursively maximizing the combined likelihood function for the elapsed sales data by iteratively refining values for the plurality of demand model parameters via a Newton-Raphson method using the derivative vector D and the Hessian matrix H, until a difference between successive refined demand model coefficient vectors V is below a threshold; and based on the See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016).   Hence, the claims encompass the using information/data for mathematical calculations which “can be” or “possibly” can be done on a computing system/devices where the system and devices are not a necessity.  The claims also encompass steps that organizing human activities.    Additionally, mathematical concepts themselves are not patentable subject matter.   
The steps shown are clearly geared towards this abstract idea.  As stated in the rejection before, such claims do not overcome the §101 rejection and meet the patentability requirements.  Courts have found such claims ineligible, for example (among many) see: In re Grams 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989) (geared towards an algorithm for calculating parameters indicating abnormal conditions); In re Abele 684 F.2d 902, 214 U.S.P.Q. 682 (CCPA 1982) (geared towards calculating the difference between local and average values); Digitech Image Techs., LLC v Electronics for Imaging, Inc., 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014) (organizing information through mathematical correlations); and TDE Petroleum Data Solutions v. AKM Enterprise, 555 Fed. Appx. 950 (Fed. Cir. 2016).  It should be noted that even if they are novel, mathematical formulae/algorithms are abstract ideas.  See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.  See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016).
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, networks, processors, memories, and graphical user interfaces) which are recited at a high level of generality, i.e., as generic server/network, processors, and graphical displays (GUIs) performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The claims recite generic components (processor and GUI) which are recited at a high level of generality, i.e., as a generic processor and GUI performing generic computer functions. The generic processor and GUI limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea. The generic network/servers, systems, processors, and GUIs limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice involving simple information exchange and mathematical concepts. Carrying out fundamental economic practices involving simple information 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  None of the additional elements amounts to significantly more than the exception. Calculating values, generating models, and determining quantities is mere data gathering and mere post‐solution activity that could be attached to almost any formula. The claims fail to improve the recited technological field. The steps merely calculate a result using a novel mathematical concept/equation/formulae/algorithms and do not add any meaningful limits on use of the mathematical concept/equation/formulae/algorithms. Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. Furthermore, adding a generic computer to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not 
The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Appellant are all well-known and routine tasks in the field of art – as can been seen in the specification of Appellant's application (for example, see Appellant’s specification at, for example, ¶¶ 0033-0036 [general purpose system…computer purpose processor], 0040-0043 [general-purpose processor], 0171-0175 [“general purpose computer”]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2358. It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  None 
The dependent claims further define the independent claims and merely narrow the described abstract idea (the dependent claims further clearly claim mathematical concepts, mathematical terms, and organizing information/data), but not adding significantly more than the abstract idea.


Respectfully submitted,
/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683      

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                                                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.